Citation Nr: 9935093	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  91-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for a dental disability, 
including periodontal disease, for the purpose of 
establishing eligibility for Department of Veterans Affairs 
dental treatment. 

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a low back disability.

Entitlement to Department of Veterans Affairs disability 
compensation for a dental disability involving teeth numbers 
29, 30, 31 and 32, pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 and Supp. 1997).

Entitlement to an increased evaluation for the residuals of 
right knee trauma with internal derangement and strain, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from April 1946 to October 
1947 and from October 1967 to March 1977.

This appeal arises from rating decisions in 1990 that denied 
service connection for a dental disability, including 
periodontal disease, for the purpose of establishing 
eligibility for Department of Veterans Affairs (VA) dental 
treatment; and denied VA disability compensation for a dental 
disability involving teeth numbers 29, 30, 31 and 32, 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 
and Supp. 1997).  This appeal also arises from a January 1993 
rating decision that denied the veteran's request to reopen 
his claim for entitlement to service connection for a low 
back disability and a July 1996 rating decision that 
continued a 10 percent disability evaluation for the 
residuals of right knee trauma with internal derangement and 
strain.

This final decision will be limited to the issue of whether 
new and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
low back disability.  The remaining issues set out on the 
title page will be addressed in the remand portion of this 
decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested by the 
originating agency.

2.  In a decision dated in December 1986, the Board denied 
the veteran's claim for entitlement to service connection for 
a low back disability.

3.  Evidence received since the 1986 decision, which consists 
of statements from chiropractors; private dental records and 
statements from dentists, private treatment records; a report 
from an osteopath; a medical publication; transcripts of 
hearings on appeal; VA treatment records and reports of 
examinations; and duplicate copies of service medical records 
and a duplicate copy of the statement from a chiropractor, 
are either duplicative, cumulative in nature or of no 
probative value.


CONCLUSION OF LAW

The evidence received since the Board denied entitlement to 
service connection for a low back disability in a decision 
dated in December 1986 is not new and material; the veteran's 
claim may not be reopened. 38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is requesting that his claim for entitlement to 
service connection for a low back disability be reopened.  
The relevant evidence which was of record prior to the 
December 1986 Board decision included the available service 
medical records (some records are presumed lost in a fire at 
the National Personnel Records Center (NPRC) in July 1973), a 
report of a VA examination, private medical records, a 
statement from the veteran's cousin and hearings on appeal.

The available service medical records show that the veteran 
complained of low back pain in February 1969 and that an X-
ray examination revealed very slight scoliosis of the lumbar 
spine, possibly postural or due to muscle spasm; on the right 
side.  It was noted that the low back was otherwise normal.  
At the time of the veteran's examination in February 1977 for 
separation from service, he indicated that he seemed to be in 
good health except for his right knee and minor chest 
distress.  On examination his spine and musculoskeletal and 
neurologic systems were found to be normal.

In an undated copy of the back page of a separation 
examination report, written in the medical history section 
were several statements, including injured back bone in 
Vietnam in 1969 and a right knee injury in 1973, and 
underneath these statements was written the veteran's name.  
The examiner's name was Roy Wong, M.D.  Associated with this 
page was a copy of an October 1975 electrocardiogram report, 
signed by Dr. Wong, in which the letters "ETS" were noted.

VA reports of examination show that at the time of a December 
1982 examination the veteran reported that he had injured his 
back in Vietnam in 1969 and had tolerated the pain since 
then.  The diagnoses following examination included 
degenerative disc disease of the lumbosacral spine and 
degenerative arthritis of the lumbosacral spine.  The 
veteran's cousin, in January 1985, indicated that he recalled 
the veteran complaining about back problems.

At an August 1985 hearing on appeal the veteran testified 
that he recorded his medical history on the discharge 
examination record.  The veteran testified that he injured 
his low back in service in 1969 and had had problems ever 
since.

1n a January 1985 statement Joseph B. Strauss, D.C., reported 
that the veteran had received chiropractic care during the 
period from November 1979 to April 1981.  The private medical 
records show that the veteran was seen by Dr. Andrew Ptak, a 
chiropractor, in September 1984 for treatment of injuries 
sustained in an accident which occurred in February 1969.  
The chief symptoms included stiff low back, fire-like  
throbbing in the lower back and pins and needles in the legs.  
Following examination, the diagnoses were chronic sprain to 
the lumbar spine with ligamentous instability, myofascitis 
and evidence of nerve root irritation.  It was noted that the 
structural weakness of the lumbar spine was traumatically 
induced.

Another chiropractor, Dr. Stephen M. Johnson, reported that 
he saw the veteran in January 1985 for chronic low back pain 
with numbness in the legs which the veteran related to an 
injury sustained in service.  Records reflect that the 
veteran was seen by J V. Mackell, Jr., M.D., during 1985 and 
1986.  In January 1985 the veteran reported that he had 
injured his back jumping out of a helicopter in 1969.  The 
impression was significant degenerative spondylosis.  It was 
observed that it appeared to be related to the injury in 1969 
and the physician noted that a compression injury to the 
spine at that time could easily cause these problems noted 
now.  Dr. Mackell, in statements dated in October 1985 and 
July 1986, related that the veteran had significant problems 
involving the lumbosacral spine which were the result of his 
injury which took place in Vietnam.

Dr. Albert R. Ponto, a chiropractor, reported after examining 
the veteran in October 1985, a diagnosis of chronic, 
moderately severe sciatic neuralgia secondary to decreased 
disc space between the lumbosacral joint related to a 
subluxation-fixation complex of the fourth and fifth lumbar 
vertebrae and sacrum resulting in nerve root irritation.  It 
was his opinion that within a reasonable degree of 
professional certainty that the veteran's condition was the 
result of a previous accident in Vietnam.

At a December 1986 hearing on appeal the veteran submitted 
into evidence a December 1986 report from John J. Piazza, 
D.C., in which he reported the results of comparative muscle 
testing and that the veteran's degenerative spondylosis was 
the result of impact trauma to the lumbosacral spine, copies 
of documents referring to the comparative muscle tester 
machinery and a report of an X-ray of the veteran's low back 
conducted at Nazareth Hospital in November 1986.

Based upon consideration of this evidence, a December 1986 
Board decision found that the veteran's episode of complaints 
of low back pain during service was acute and transitory, did 
not result in residual disability and was unrelated to the 
currently diagnosed degenerative arthritis and degenerative 
disc disease of the lumbar spine.  It was concluded that a 
chronic low back disability was not incurred in or aggravated 
by active service and degenerative arthritis may not be 
presumed to have been incurred in service.

In determining whether to reopen a previously denied claim, 
the Board must first determine whether the evidence is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If 
it is determined that new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.

Thus, the Board must perform a three-step analysis when a 
veteran seeks to reopen a claim based on new evidence.  
Winters v. West, 12 Vet. App. 203 (1999).  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the test set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), which 
stated that "new" evidence was "material" if it raised a 
reasonable possibility that, when viewed in the context of 
all the evidence, the outcome of the claim would change); 
Elkins v. West, 12 Vet. App. 209 (1999) (stating that, after 
Hodge, new and material evidence may be presented to reopen a 
claim, even though the claim is ultimately not well 
grounded).

First, the Board must first determine whether the evidence is 
new and material.  Winters.  According to VA regulation, 
"new and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Evans, 9 Vet. App. 273, 283; but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters.  Finally, if the 
claim is well grounded, the Board may proceed to evaluate the 
merits of the claim after ensuring that VA's duty to assist 
has been fulfilled.  Id.

The documents which have been made part of the record since 
the December 1986 Board decision include a November 1986 
statement from Dr. Ptak, private dental records and 
statements from dentists, a 1988 report of magnetic resonance 
imaging (MRI) of the veteran's cervical spine, a March 1992 
report of a MRI of the veteran's lumbar spine; a June 1993 
report by David Weiss, D.O.; a copy of two pages of a health 
column; duplicate copies of treatment records from Dr. 
Mackell as well as additional treatment records dated from 
1987 to 1992; the transcript of June 1993 and September 1998 
hearings on appeal; a September 1998 report from Dr. Piazza; 
VA treatment records and reports of examinations; and 
duplicate copies of service medical records and a duplicate 
copy of the statement from Dr. Johnson.

Some of the evidence received, such as the duplicate copies 
of some documents, is not new.  The testimony provided by the 
veteran at his 1993 and 1998 hearing is not new as he 
continues to maintain that he injured his back in Vietnam in 
1969 and has had problems since then as a result of this 
injury.  Numerous other documents are new but can not be 
considered material as they have no relevance to the 
veteran's claim.  These include the VA treatment records and 
reports of examinations that do not refer to the veteran's 
low back disability, the various dental records, and the 
additional treatment records from Dr. Mackell and the MRI's 
which only demonstrate that the veteran has continued to 
receive medical treatment.

In the statement from Dr. Ptak he noted that he first treated 
the veteran in January 1985 for the veteran's February 1969 
injury in service.  Dr. Ptak observes that since the 
veteran's degenerative changes are localized at the 
lumbosacral joint only, and not the whole spine, the causal 
relationship of a low back injury is indicated.

Dr. Weiss indicated in his report that the veteran had been 
injured while jumping out of a helicopter repetitively in 
Vietnam.  Following examination, the diagnoses included 
repetitive trauma disorder; herniated nucleus pulposus, 
lumbosacral joint by MRI; post traumatic osteoarthritis, 
lumbosacral spine; and myofascial pain syndrome.  Dr. Weiss 
concluded that the veteran had suffered a permanent 
functional orthopedic impairment.

Dr. Piazza states that he has been treating the veteran for 
nine years.  After noting that the veteran suffers from 
chronic pain which stems back to when he was serving in 
Vietnam, Dr. Piazza indicates that the veteran states that 
his duties required repetitive jumping from air craft and has 
suffered chronic lower back pain since that time.  It is 
noted that the veteran sustained a left shoulder injury in 
1987 and Dr. Piazza concludes that the veteran has suffered 
significant pathology and orthopedic impairment in the lumbar 
spine and shoulder girdles and is suffering chronic pain from 
these injuries.

While the statements from Dr. Ptak and Dr. Piazza are 
certainly new in that they were not of record at the time of 
the 1986 Board decision, both must be considered cumulative.  
In the statement from each of these chiropractors which was 
of record at the time of the 1986 Board decision and in the 
statement received from each of these chiropractors since the 
Board decision each concludes that the veteran's low back 
disability was the result of trauma or injury.  The report 
from Dr. Weiss, while new, only repeats the history as given 
by the veteran.  

In sum, a comprehensive analysis of the evidence submitted 
since the December 1986 Board decision shows that the 
evidence is either duplicative, not probative or cumulative.  
Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the veteran's claim for 
service connection for a low back disability, and the 
December 1986 Board decision denying service connection is 
final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.  
Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a low back disability, 
to this extent, the appeal is denied.


REMAND

The veteran is also seeking service connection for a dental 
disability, including periodontal disease, for the purpose of 
establishing eligibility for VA dental treatment.  During the 
pendency of his appeal, the regulations pertaining to service 
connection of dental conditions for treatment purposes under 
38 C.F.R. § 3.381 (1999), were revised effective June 8, 
1999.  

The veteran is claiming an increased evaluation for the 
residuals of right knee trauma with internal derangement and 
strain.  During his September 1998 hearing on appeal the 
veteran requested that the Board decide this issue, if 
possible, without remand.  He stated that he would appear for 
an examination if the Board found that such an examination 
was necessary.

The veteran, at the time of a March 1997 VA orthopedic 
examination, indicated that his right knee pain had gotten 
progressively worse over the years and that prolonged 
standing, walking, climbing and cold weather made his right 
knee pain worse.  He related that during flare-ups his knee 
was stiff and the range of motion decreased.  On X-ray 
examination of the right knee, the impression was mild 
degenerative joint disease.

In a precedent opinion, the VA Office of General Counsel 
(OGC) held that a veteran who has arthritis and instability 
of the knee may be rated separately under Code 5003 and Code 
5257.  VAOPGCPREC 23-97.  Subsequently, in VAOPGCPREC 9-98 it 
was held that if a musculoskeletal disability is rated under 
a specific diagnostic code that does not involve limitation 
of motion, and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(1999); Johnson v. Brown, 9 Vet. App. 7 (1996).  A separate 
rating can be established if the disability meets the 
criteria for at least a 0 percent rating under either 
diagnostic code for limitation of motion or if there is 
arthritis and painful motion. Id.; VAOPGCPREC 9-98.

In view of the foregoing, the Board finds that the issue of 
entitlement to VA disability compensation for a dental 
disability involving teeth numbers 29, 30, 31 and 32, 
pursuant to the provisions of 38 U.S.C.A. § 1151 should be 
deferred and the issue of a dental disability, including 
periodontal disease, for the purpose of establishing 
eligibility for VA dental treatment as well as the issue of 
an increased evaluation for the residuals of right knee 
trauma with internal derangement and strain REMANDED to the 
originating agency for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee disability since August 1999.  After 
securing the necessary release, the RO 
should obtain the records not already 
secured from the medical care providers.  
All documents obtained should be 
associated with the veteran's claims 
file.

2.  Thereafter, the veteran should be 
afforded a VA examination by an orthopedic 
specialist to determine the current extent 
and severity of the right knee disability.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  An 
opinion should be provided regarding whether 
pain significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The claims 
file, including a copy of this REMAND, must 
be made available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report is 
to reflect whether such a review of the 
claims file was made.

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims, including 
consideration of DeLuca as well as 
entitlement to a separate disability 
evaluation for arthritis of the right 
knee.  The RO should also re-adjudicate 
the veteran's claim for a dental 
disability, including periodontal 
disease, for the purpose of establishing 
eligibility for VA dental treatment, by 
applying 38 C.F.R. § 3.381, effective 
June 8, 1999.  If the benefits sought on 
appeal are not granted to the 
satisfaction of the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
includes, if appropriate, any additional 
regulations pertaining to the rating of 
the right knee disability as well as 
38 C.F.R. § 3.381, effective June 8, 
1999.  They should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying information and ensure due process.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



			
	RENÉE M. PELLETIER	JONATHAN E. DAY
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	ROBERT E. SULLIVAN
Member, Board of Veterans' Appeals






